            Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 1 of 7
                                                     i USDCSD?·,Y                                                                    ..  ,l
                                                             DOCUMENT                                                                    l
                                                     I
                                                     I
UNITED STATES DISTRICT CORUT
SOUTHERN DISTRICT OF NEW YORK                                EL~~~RONICALLY FILED                                                             I
                                       x.b DOc tt.
- - - - - - - - - - - - - - - - ' . ; , , , .... ,.r:)-                                                  fo       f 1(o i,qi·il
                                                         1   1   ,_   ,   ~   i   , • ..,   §.       _ _ _ ,__...:;..,:r_..,._
                                                                                                 • _,_                       __   LfL-    i



UNITED STATES OF AMERICA,

       -against-                                                      17 Cr. 680 (CM)

CRAIG CARTON,

               Defendant.

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

     DECISION AND ORDER GRANTING GOVENRMENT'S MOTION IN LIM/NE
       BARRING THE ADMISSION OF THE VICTIM NOTIFICATION SYSTEM
                    LETTER RECEIVED BY DEFENDANT

McMahon, C .J.:

       Defendant Craig Carton has been charged with, in essence, perpetrating a Ponzi scheme.

        Carton was not the original target of the investigation into the ticket purchase and resale
endeavor that ended with his indictment; one Joseph Meli was. In connection with the Meli
investigation, AUSA Elisha Kobre asked Sweeney to prepare "a good estimate of the number of
investors and sum of investments" for each of two fraudulent schemes that Meli allegedly
perpetrated - the Sentinel Fraud Scheme and the Ticket Fraud Scheme. (DX 1, email dated Fed.
19, 2017.) On February 19, 2017, Kobre forwarded Sweeney a spreadsheet that had been
prepared by the SEC, using bank records that showed money flowing into and out of Meli' s bank
accounts. At Kobre's direction, Sweeney participated in a telephone call with an attorney and an
accountant from the SEC to "walk you through [the SEC's] analysis" - following which,
Sweeney prepared the requested "good estimate" for Kobre by creating an Excel spreadsheet that
incorporated the SEC' s data. (Id.)

       As someone whose name had come up during the analysis of bank records, Carton
appears on that spreadsheet as one of Meli's investors. So does a company of his, Dark Knight
Ventures LLC.

        At the time he created the spreadsheet, Sweeney does not appear to have made any
judgments about whether particular people who had been identified by the SEC from bank
records were (or were not) actual victims of any fraud. In particular, Sweeney testified, credibly,
that he had no opinion one way or the other whether Carton had been victimized by Meli at the
time he prepared his Excel version of the SEC's spreadsheet.

      But shortly thereafter, in March 2017, Sweeney interviewed Carton. After that interview,
Sweeney formed the definite opinion that Carton was not Meli' s victim, but was himself engaged


                                                 1
            Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 2 of 7



in fraudulent conduct. From that time on, Carton was the target of an investigation, and he was
arrested in September 2017 on the basis of a criminal complaint signed by the very same Special
Agent Sweeney.

        But although Carton assumed a new status in Sweeney's mind after the March interview,
the agent did not go back and remove Carton's name or the name of the company he controlled
from the Excel spreadsheet he had created the previous month. That was hardly a fatal error,
since the purpose of the spread sheet was to obtain an "estimate" of Meli's wrongdoing for
purposes of drafting his indictment.

       Meli was indicted in April 2017.

        In the summer of 2017 - shortly before Carton's arrest - the United States Attorney's
Office for the Southern District of New York was doing two things simultaneously: preparing to
indict Carton (together with a co-defendant, Michael Wright), and preparing to advise Meli's
victims about the case against Meli (who, in October 2017, would plead guilty to one count of
securities fraud before my colleague, The Hon. Kimba Wood). Sweeney was on and off the Meli
and Carton cases during this period, because he was also working on two trials in the Eastern
District of New York.

        On August 16, 2017, Kobre sent Sweeney an email, asking that he prepare a list of Meli's
victims, so they could be notified about court dates by the USAO's Victim-Witness coordinator.
Kobre had obviously forgotten about the SEC spread sheet that he had forwarded to Sweeney
months earlier, as well as Sweeney's Excel spreadsheet, because he said, "On the Meli side, I
think SEC provided us, verbally, the names of likely investors. Can you please put that into
spreadsheet form and then let's work on getting contact info[rmation] for those victims?" (DX 2,
email dated Aug. 16, 2017.)

         A week later, Kobre asked if this work could be done "soon, maybe even while you're
out?" (DX 2, email dated Aug. 24, 2017.) Sweeney said he would start working on the project
and hand it off to someone else. (DX 2, email dated Aug. 24, 2017.) Kobre - who still did not
recall that Sweeney had prepared an investor spreadsheet in February - reiterated that "We also
need to do this for the Meli scheme. I think Dahlia [an SEC attorney] gave us over the phone the
SEC's list of likely victims. We can start with that." (DX 2, email dated Aug. 24, 2017.)

        Sweeney did not "start with" any information that the SEC had given over the phone. He
pulled out the Excel spreadsheet he had prepared months earlier and handed it off to FBI Staff
Operations Specialist Merlin Ferantovic, who was tasked with obtaining contact information for
the people and entities on that list. Ferantovic returned the list to Sweeney on September 5, 2017,
having found emails and addresses for 115 of 13 8 entries on the spreadsheet he had been given.
One of those, of course, was Carton, whose name had never been removed from the spreadsheet.
Another was Dark Knight.

        Ironically, on the very day that Ferantovic emailed Sweeney the updated spreadsheet with
contact information - September 5, 2017 - Sweeney swore out a criminal complaint against
Carton, which commenced the case now pending before this court. That criminal complaint


                                                 2
               Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 3 of 7



referred to "CC-I" - an individual who, in retrospect, is obviously Meli - and who was identified
as a co-conspirator of Carton's. (Compl., dated Sept. 5, 2017, 0kt. No. 1.) Obviously Sweeney
was well aware on September 5, 2017 that Carton was not, in the opinion of the Department of
Justice, a victim of Meli's fraud. However, Sweeney candidly admitted on the stand that he did
not review the spreadsheet or notice that Carton's name remained thereon. Instead, a week later,
he forwarded the list, complete with contact information, to AUSA Kobre, with a note that read,
"Updated list of potential Meli victims. Still some blanks, but we will work to get those filled in."
(DX3, email dated Sept. 12, 2017) (emphasis added).)

        AUSA Kobre also did not review the spreadsheet before he, in tum, forwarded it to the
Victim Impact Unit with the message, "Wendy and Ivy, here is a list of additional victims in 17
er. 127. Thanks!" (Id (emphasis added).) Therefore, he, too, did not notice that Carton and Dark
Kight remained on the list. Significantly, AUSA Kobre removed Special Agent Sweeney's
cautionary caveat that there were only "potential Meli victims" when he sent the spreadsheet on
to the Victim Impact people.

       The Victim Impact Unit generated an automated mailing to everyone whose name
appeared on the list that Kobre sent to the Victim Impact Unit. This was a ministerial task,
involving no judgment or assessment on the part of the Victim Impact Unit; its job was simply to
contact everyone on the list that was sent by the AUSA.

        Carton received a victim impact letter shortly after being arrested on the criminal
complaint and just before he was indicted on November 2, 2017. Immediately after his
arraignment on that indictment - which also discussed "CC- I "(Meli) and identified him as
Carton's co-conspirator - Carton and his attorney held a press conference to announce to the
world that the very same United States Attorney's Office that was prosecuting him actually
considered him to be a victim of a fraud perpetrated by Meli (Indictment, dated Nov. 2, 2017,
0kt. No. 18.). See Kaja Whitehouse, Craig Carton: I've Got Proof that Clears Me in Ponzi
Scheme, New York Post, Nov. 3, 2017, https://nypost.com/2017/11/03/craig-carton-claims-hes-
the-real-victim-in-massive-ponzi-scheme/.

        Carton wants to introduce the Victim Impact letter at trial as an admission against
interest/prior inconsistent statement by the prosecution team. 1 The Government moves in limine
to keep the letter out.

                                                  DISCUSSION

       While the Government is a "party" in a criminal case, historically statements by
government agents could not be used substantively against the government in a criminal
prosecution; they were only admissible to impeach the agents if inconsistent with their testimony.
See United States v. Santos, 372 F.2d 177, 179-180 (2d Cir. 1967) (inconsistent out-of-court
statements of government agent made in course and scope of agent's authority are not admissions
binding on the government in criminal prosecution; after agent testified inconsistently, however,

1 The Jetter cannot come in as a "prior inconsistent statement," because (D the Criminal Complaint was prior in time

to the Victim Impact letter and (jj_) the statement was not given under penalty of perjury at a trial, hearing or other
proceeding or in a deposition, pursuant to Fed. R. Evid. 801(d)(l)(A).
                                                          3
             Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 4 of 7



"statement would have been admissible as evidence tending to impeach his credibility''). This
principle had two rationales: ( 1) government agents have no personal interest in the outcome of
trials, and (2) historically, agents cannot "bind the sovereign." See, e.g., US. v. Kampiles, 609
F.2d 1233, 1246 (7th Cir. 1979).

         Santos was decided prior to enactment of Fed. R. Evid. 801 (d)(2), and some courts have
concluded that the enactment of this rule of evidence abrogated the common law rule. See, e.g.,
United States v. Kattar, 840 F.2d 118, 130-31 (1st Cir. 1988) (citing United States v. Morgan, 581
F.2d 933, 937 n.10 (D.C. Cir. 1978)). However, nothing in the Advisory Committee notes
suggested that Santos was not still good law, and after the adoption of Rule 80l(d)(2), the Second
Circuit has reaffirmed the common-law rule that out of court statements of a government agent (in
that case, an informant, rather than a government employee) were not admissible in criminal trials
as admissions against interest by a party opponent. United States v. Yildiz, 355 F.3d 80, 81-82 (2d
Cir. 2004). My colleague, The Hon. Kimba M. Wood, recently invoked this rule in United States
v. Skelos, No. 15-CR-317 (KMW), 2018 WL 2254538, at *5 (S.D.N.Y. May 17, 2018). In that
case, the defendants served a subpoena duces tecum on the New York Department of Financial
Services ("DFS"), seeking access to communications between DFS and prosecutors about a related
investigation that might undermine a key government witness. Judge Wood rejected this request,
reiterating the traditional rule: "Although the Government is a party to this case, out-of-court
statements by Government agents are generally not admissible as party admissions under Federal
Rule of Evidence 801 (d)(2)." Id (citations omitted).

         There are, however, limited exceptions to this rule. Where the Government retries a case
and "chooses to change its strategy in successive trials and contradict its previous theories of the
case and versions of the historical facts, the jury is entitled to be aware of what the Government
previously claimed." United States v. GAF Corp., 928 F.2d 1253, 1262 (2d Cir. 1991). In United
States v. Salerno, 937 F.2d 797, 812 (2d Cir. 1991), the Second Circuit blessed the introduction,
at retrial, of the closing argument delivered by the Assistant United States Attorney at the prior
trial, because it had "taken the same evidentiary clay" and "resculpted" the defendant's role in the
conspiracy. Even a defense lawyer's opening statement at a prior trial was deemed admissible at a
retrial where is "was a calculated act factually inconsistent with the version of events" the
defendant argued at the retrial. United States v. McKean, 738 F.2d 26, 34 (2d Cir. 1984).

        But in all such circumstances, the court acts as a gatekeeper, by assessing whether a prior
Government (or defense) statement that is allegedly inconsistent with its position at trial should
come in as an admission against interest. For the prior statement to be admissible, the proponent
of the evidence (in this case, the defendant) must convince the court of three things:

    (1) The prior argument involves an assertion of fact inconsistent with similar assertions - that
        is, there is an actual inconsistency between the statement of the Government agent and the
        position taken by the Government at trial;

    (2) The statements were such as to be the equivalent of testimonial statements made by the
        Government; and




                                                 4
             Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 5 of 7



   (3) By a preponderance of the evidence, the inference that the proponent wishes the jury to
       draw is both a fair one and one for which no innocent explanation exists.

        This tri-partite test was first set out in McKean. 738 F.3d at 33. There, in affirming the
decision to admit into evidence at a retrial defense counsel's inconsistent argument made at his
client's previous trial, the Court of Appeals explained that it was not prepared to bless the
introduction of any and every purportedly inconsistent statement made by an adversary; indeed,
the court expressly:

       ..... circumscribe[d] the evidentiary use of prior jury argument. Before permitting such
       use, the district court must be satisfied that the prior argument involves an assertion of
       fact inconsistent with similar assertions in a subsequent trial. Speculations of counsel,
       advocacy as to the credibility of witnesses, arguments as to weaknesses in the
       prosecution's case or invitations to a jury to draw certain inferences should not be
       admitted. The inconsistency, moreover, should be clear and of a quality which obviates
       any need for the trier offact to explore other events at the prior trial.

       The court must further determine that the statements of counsel were such as to be the
       equivalent of testimonial statements by the defendant. The formal relationship of the
       lawyer as agent and the client as principal by itself will rarely suffice to show this since,
       while clients authorize their attorneys to act on their behalf, considerable delegation is
       normally involved and such delegation tends to drain the evidentiary value from such
       statements. Some participatory role of the client must be evident, either directly or
       inferentially as when the argument is a direct assertion of fact which in all probability had
       to have been confirmed by the defendant.

       Finally, the district court should, in a Fed. R. Evid. 104(a) hearing outside the presence of
       the jury, determine by a preponderance of the evidence that the inference the prosecution
       seeks to draw from the inconsistency is a fair one and that an innocent explanation for the
       inconsistency does not exist. Where the evidence is in equipoise or the preponderance
       favors an innocent explanation, the prior opening statement should be excluded.

Id. (emphasis added).

        The McKean rule was specifically extended to statements made by attorneys for the
Government in GAF and Salerno, and the rule articulated above was affirmed yet again in United
States v. Ford, 435 F.3d 204, 215 (2d Cir. 2006). In that case, the Court of Appeals held that it
was not error for a trial court to exclude evidence that an Assistant United States Attorney had
previously said that the Government's principal witness was "a dirty dog and he's got no
credibility." In Ford, the AUSA's opinion about the credibility of a witness was deemed
inadmissible as a party admission because it was neither "an assertion of fact inconsistent with
prior assertions [of fact]," nor "the equivalent of testimonial statements" made by and on behalf
of the Government (which is, of course, its own client).

        Here, the Government relied principally on the defendant's failure to satisfy the third prong
of the McKean test: the "innocent mistake" exception. The defense argues that the repeated failure,


                                                 5
               Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 6 of 7



over a period of eight months, to remove Carton's name from the list of victims makes it necessary
for the jury, not the court, to decide whether this was a mistake or a change of theory.

         I side with the Government.

     In this case, there are three Government speakers to consider: Special Agent Sweeney,2
AUSA Kobre, and the Victim Impact Unit.

        The argument that Special Agent Sweeney made a statement that qualifies as an
admission against interest under the McKean/ Ford test can be easily dismissed. Sweeney's
statement that the individuals listed on the spread sheet that he sent to AUSA Kobre were
"potential victims" of Meli' s frauds is not inconsistent with the position the Government is
taking at this trial, because it does not meet the aspect of the McKean test that requires that, "The
inconsistency ..... should be clear and of a quality which obviates any need for the trier of fact to
explore other events at the prior trial." McKean, 738 F.2d at 33. There is nothing "clearly
inconsistent" about Sweeney's statement to Kobre. Any individual listed on the spreadsheet that
he forwarded was at most a "potential" victim; none of them was explicitly identified as an
actual victim. Certainly Carton was not.

         To the extent that the defense might argue that Sweeney's failure to remove Carton from
the list after ascertaining that he was not in fact a Meli victim is a "statement" that qualifies as an
admission (which it has not yet done, but which I anticipate that it will), this essentially negative
"statement" runs afoul of both the second and third prongs of the McKean/ Ford test. It does not
rise to the level of testimonial equivalence; and it is innocently explained (entirely credibly, I
might add) as a rookie mistake, made by a busy and inexperienced FBI agent, who simply did
not recognize that the results of an interview conducted in March 2017 might require revision of
a document created for an entirely different purpose a month earlier.

        As for AUSA Kobre, the poor man is going through every lawyer's worst nightmare right
now (and in one way and another, we have all been there). He made a silly, inexcusable and
easily avoidable mistake; he failed to review Sweeney's list before forwarding it to the Victim
Impact team; and he compounded the error by referring to the entries on the spread sheet as
"victims" rather than as "potential victims" in his cover email. But there is not a scintilla of
evidence that could lead this court to conclude that AUSA Kobre did anyting other that make a
regrettable mistake; and as the Government points out, a mistake is the quintessential example of
an "innocent explanation" for what was plainly a misstatement. See United States v. Forbes, No.
3:02 Cr. 624 (AHN), 2007 WL 141952, at *8 (D. Conn. Jan. 17, 2007); cf United States v.
Sweet, 630 F.3d 477,483 (6th Cir. 2011); Tokidoki, LLC v. Fortune Dynamic, Inc., No. 07 Civ.
1928 (DSF), 2008 WL 11338730, at *3 (C.D. Cal. May 27, 2008).


2 I was briefly concerned that the McKean/Ford rule might apply only to attorneys like Mr. Kobre, and not to non-
attorney members of the prosecution team like Special Agent Sweeney. That was the situation in every Second Circuit
case called to the court's attention. However, after some cursory research, I am satisfied that the rule extends beyond
the members of the prosecution team. See, e g, Umted States v Pand1hlis, 524 F.2d 644,650 (6th Cir. 1975)(prior
actions ofIRS actions not admissible); United States v. Arroyo, 406 F.3d 881, 888(7th Cir. 2005)(IRS agents); Kattar,
840 F.2d at 130-131 (considering statements of FBI agent as "agent or employee" of Government, for purpose of
analyses under Federal Rule of Evidence 801); Skelos, 2018 WL 2254538, at *5 (DFS agents).

                                                          6
               Case 1:17-cr-00680-CM Document 131 Filed 10/26/18 Page 7 of 7



         Finally, the Victim Impact Unit's sending of the letter was simply a ministerial act
performed by individuals who took the erroneous information that they were mistakenly given
and used it to address envelopes that were sent as part of a mass mailing. That the employees of
the Victim Impact Unit were agents/employees of the Department of Justice, and that they were
acting because AUSA Kobre authorized them to do so, does not mean that sending the letter to
Carton qualifies as an admissible Government admission. Of course, sending Carton a "victim"
letter is embarrassing, but it does not espouse a position that the Government at any time
consciously considered - as borne out by the fact that, in both the Criminal Complaint (which
was sworn out before Carton was sent the Victim Impact Letter) and the Indictment (which was
handed down shortly after he received it), Carton was identified as a co-conspirator with "CC-1,"
who, again, is plainly and easily identifiable as Meli. The fact that the allegedly inconsistent
statements were made more or less simultaneously is strongly consistent with the "innocent
explanation" that has been offered by the Government and not rebutted in the slightest by the
defense - which, on this point, bears the burden of persuasion by a preponderance of the
evidence.

        In short, I am persuaded that the Victim Impact letter received by Carton is not
admissible as a Government admission that is inconsistent with the position it took when it
handed down the indictment or that it is presently taking at trial. Its introduction would lead to all
of the evils that the Second Circuit identified in McKean - most especially, a frolic and detour
through the details of how the letters came to be sent - while in the end having no probative
value at all. 3

Dated: October 26, 2018




BY ECF TO ALL COUNSEL




3 I might note that, had I ruled otherwise, Agent Sweeney would undoubtedly have testified at trial about how the
victim impact letter came to be sent - and the jury would get to hear, as I heard yesterday at the Rule 104(a) hearing,
how Sweeney became convinced that Carton was not a victim as soon as he interviewed the defendant. One should be
careful what one wishes for.

                                                          7
